 1   KELLEY DRYE & WARREN LLP
     Jeffrey S. Jacobson (pro hac vice)
2    jjacobson@a kelleydrye.com
     James Saylor (pro hac vice)
3    jsaylor kelleydrye.com
     101 Park Avenue
 4   New York, NY 10178
 5   Tahir L. Boykins (State Bar No. 323441)
     tboykins@kelleydrye.com
6    10100 Santa Monica Boulevard, 23rd Floor
     Los Angeles, CA 90067-4008
 7   Telephone: (310) 712-6100
     Facsimile: (310) 712-6199
 8
     Attorneys for Defendant Epic Games, Inc.
9
10                         UNITED STATES DISTRICT COURT
11         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                    Case No. 2:19-cv-1488
12
                                                  Hon. George H. Wu
13
     R.A., a minor, by and through his            DECLARATION OF JOHN
14   Guardian, Steve Altes, on behalf of          FARNSWORTH
     himself and all others similarly situated,
15
                             Plaintiff,           Action Filed: February 28, 2019
16
             vs.                                  Hearing Date: July 11, 2019
17                                                Time: -8:30 a.m.
     Epic Games, Inc.,                            Courtroom: 9D
18
                             Defendant.           [Motion to compel arbitration or
19                                                transfer, Declaration of Jeffrey S.
                                                  Jacobson, filed concurrently herewith]
20
                                                  Trial Date: None set
21
22
23
24
25
26
27
28
                             DECLARATION OF JOHN FARNSWORTH
         Case 5:19-cv-00325-BO Document 28 Filed 05/15/19 Page 1 of 7
 1           Comes now John Farnsworth, being of lawful age, and hereby declares under
2    penalty of perjury of the laws of the United States as follows:
3            1.    I am a Vice President at Epic Games, Inc. ("Epic Games"). I have
 4   worked for Epic Games since 2009. I have personal knowledge of the facts stated
 5   herein and I am otherwise competent to testify. I submit this declaration in support
 6   of Epic Games' Motion to Compel Arbitration or to Transfer this case.
 7   I.      Epic Games Background
 8           2.    Epic Games, which developed and continues to develop the global hit
9    video game Fortnite, is headquartered in Cary, North Carolina.
10           3.    Epic Games' senior leadership team works principally at the Cary,
11   North Carolina headquarters or at nearby facilities, as do hundreds of other
12   employees.
13           4.    At the time Plaintiff sued, Fortnite had two game modes: "Battle
14   Royale" and "Save the World." Plaintiffs Complaint concerns the programming,
15   functioning, and marketing of "Loot Llamas" in Fortnite: Save the World.
16           5.    All of the Epic Games employees involved in the relevant decisions
17   concerning these issues, as well as other business practices of Epic related to the
18   Complaint's allegations, work in or near the Cary, North Carolina, headquarters.
19           6.    Epic's records that are potentially relevant to the programming,
20   functioning, and marketing of Loot Llamas in Fortnite: Save the World are stored at
21   Epic's headquarters.
22   II.     The Fortnite End User License Agreement
23           7.    From the time of Fortnite's launch in the summer of 2017, all users had
24   to affirmatively agree to the Fortnite End User License Agreement ("EULA")
25   before they could begin playing the game (in any mode and on any platform).
26           8.    Every version of the Fortnite EULA in effect from the time the game
27   launched in the summer of 2017 through the present was approved by Epic
28

           Case 5:19-cv-00325-BODECLARATION 28 JOHN
                                  Document OF        FARNSWORTH
                                                 Filed 05/15/19 Page 2 of 7
 1   employees who work in North Carolina. Every version called for non-arbitrable
 2   disputes to be heard in North Carolina and governed by North Carolina law.
3          9.       When someone downloads Fortnite and wishes to begin playing, and
 4   the time comes for the person to accept the EULA as a condition of playing, the
 5   EULA is displayed on-screen for the user. The user must affirmatively accept the
6    agreement by checking a box that reads, "I have read and agree with the End User
 7   License Agreement." After clicking that box, the user must confirm a second time
 8   by clicking an "Accept" button before playing.
 9         10.      Following the launch of Fortnite, Epic Games has periodically updated
10   the EULA. Epic Games advised users that it may update the EULA at any time:
11   "Epic may issue an amended Agreement...at any time in its discretion by posting
12   the amended Agreement...on its website or by providing you with digital access to
13   amended versions...when you next access the Software."             The EULA advised
14   persons accepting it that "if any amendment to this Agreement...is not acceptable to
15   you, you may terminate this Agreement and must stop using the Software."
16         11.      Epic Games last updated the EULA in March 2019. This version of the
17   EULA included a binding, individual arbitration agreement, which Epic Games
18   prominently called out at the top of the updated agreement.
19         12.      Epic Games displayed the updated EULA to all users who logged on to
20   play Fortnite on or after March 15, 2019. A screen shot of that display appears on
21   the next page. This screen shot shows the first sections of the amended EULA,
22   including a boldfaced, all-capitalized statement about the addition of an arbitration
23   requirement for dispute resolution and users' time-limited right to opt out of the
24   mandatory arbitration requirement.
25
26
27
28
                                               2
         Case    5:19-cv-00325-BODECLARATION
                                   Document OF
                                             28 JOHN  FARNSWORTH
                                                  Filed 05/15/19 Page   3 of 7
 1
 2
                                                  Fortnite. End User License Agreement
3
                 Please read this Agreement carefully. It Is a legal document that explains your rights and obligations
 4               related to your use of Epic's Software, including any Services you access or purchases you make
                 through the Software. By downloading or using the Software, or by otherwise Indicating your
                 acceptance of this Agreement, you arc agreeing to be bound by the terms of this Agreement. If you do
 5               not or cannot agree to the terms of this Agreement, you may not download or use this Software.

                 In particular, we went to highlight acme important terms, policies, and procedures In this Agreement.
 6               By accepting this Agreement

 7               1. You arc also agreeing to other Epic rules and policies that arc expresaly incorporated into this
                 Agreement. Please read them carefully:

 8                 Our Privacy Policy explains what Information we collect from you and how we protect It.
                   Our Fan Content Policy explains what you can do with Epic's Intellectual Property in the content you
                 create.
 9                 Our Terms of Service explain the rules for our webeites.

10               2. You grant Epic a license to use whatever content you create using the Service. You can find more
                 Information In the User Generated Content section below.

11               3. You and Epic agree to resolve disputes between us In Individual arbitration [not In court). We believe
                 the alternative dispute-resolution process cf arbitration will resolve any dispute fairly and more quickly
                 and efficiently than formal court litigation. Section 12 explains the process In detail. We've put thls up
12               front rand in caps) because It important;

13               THIS AGREEMENT CONTAINS A BINDING, INDIVIDUAL ARBITRATION AND CLASS-ACTION
                 WAIVER PROVISION. IF YOU ACCEPT THIS AGREEMENT, YOU AND EPIC AGREE TO RESOLVE
                 DISPUTES IN BINDING, INDIVIDUAL ARBITRATION AND GIVE UP THE RIGHT TO GO TO COURT
14               INDIVIDUALLY OR AS PART OF A CLASS ACTION, AND EPIC AGREES TO PAY YOUR
                 ARBITRATION COSTS FOR ALL DISPUTES OF UP TO $10,000 THAT ARE MADE IN GOOD FAITH
15               (SEE SECTION 14. YOU HAVE A TIME-LIMITED RIGHT TO OPT OUT OF THIS WAIVER.

                 TO ENTER INTO THIS LICENSE AGREEMENT, YOU MUST BE AN ADULT OF THE LEGAL AGE OF
16               MA_ ma ITV vni to CJIIINTOV tic DFCIIIPAirr VAI I /LEIF IF tIlit 1 V Akin CINAIMNiti I V DPSINIAICI

17                                 U I have read and agree with the End User License Agreement
18
19                                                             Complete later?

20
21
22         13.       To proceed with playing the game, the user was required to first check
23   the box that states "I have read and agree with the End User License Agreement,"
24   after which they were required to click the "Accept" button:
25
26
27
28
                                                                     3
         Case    5:19-cv-00325-BODECLARATION
                                   Document OF
                                             28 JOHN  FARNSWORTH
                                                  Filed 05/15/19 Page                                        4 of 7
 1                                                   Fortnite End User License Agreement

                    Please read this Agreement carefully. It is a legal document that explains your righta and obligations
 2                  related to your use of Epic's Software, Including any Services you access or purchases you make
                    through the Software. By downloading or using the Software, or by otherwise indicating you►
                    acceptance of this Agreement, you are agreeing to be bound by the terms of this Agreement If you do
 3                  not or cannot agree to the terms of this Agreement, you may not download or use this Software.

 4                  In particular, we want to highlight some important terms, policies, and procedures in this Agreement.
                    By accepting this Agreement

 5                  I. You are also agreeing to other Epic rules and policies that are expreaaly incorporated into this
                    Agreement Please read them carefully:
 6                    Our Privacy Policy explains what information we collect from you and hew we protect It.
                      Our Fan Content Policy explains what you can do with Epic's Intellectual Property in the content you
 7                   rests,
                      Our Terms of Service explain the rules for our webaites.

 8                  2. You grant Epic a license to use whatever content you create using the Service. You can find more
                    information in the User Generated Content section below.
 9                  3. You and Epic agree to resolve disputes between us In Individual arbitration (not In court). We believe
                    the alternative dispute-resolution process of arbitration will resolve any dispute fairly and more quickly
10                  and efficiently than formal court !Wootton. Section I? explains the process In detail. We've put this up
                    front (and in caps) because it's important:

11                  THIS AGREEMENT CONTAINS A BINDING, INDIVIDUAL ARBITRATION AND CLASS-ACTION
                    WAIVER PROVISION. IF YOU ACCEPT THIS AGREEMENT, YOU AND EPIC AGREE TO RESOLVE
12                  DISPUTES IN BINDING, INDIVIDUAL ARBITRATION AND GIVE UP THE RIGHT TO GO TO COURT
                    INDIVIDUALLY OR AS PART OF A CLASS ACTION, AND EPIC AGREES TO PAY YOUR
                    ARBITRATION COSTS FOR ALL DISPUTES OF UP TO $10,000 THAT ARE MADE IN GOOD FAITH
13                  (SEE SECTION I2). YOU HAVE A TIME-LIMITED RIGHT TO OPT OUT OF THIS WAIVER.

14                  TO ENTER INTO THIS LICENSE AGREEMENT, YOU MUST BE AN ADULT OF THE LEGAL AGE OF


15                                    1,:a4 I have read and agree with the End liner License Agreement

16
17                                                                Complete later?
                                                                      Dismiss
18
19
20   HI.    Steve Altes, on behalf of R.A., Accepted the EULA When R.A.'s Fortnite
21          Account Was Created
22          14.      Epic Games' records reflect that on October 8, 2017, a Fortnite account
23   (the "Altes Account") was created with the e-mail address of Plaintiff R.A.'s father,
24   Steve Altes, using a personal computer.
25           15.     Before being able to play, the Altes Account affirmatively agreed to the
26   Fortnite EULA on October 8, 2017 by checking the "agree" box and clicking the
27 "accept" button in the manner described above.
28
                                                                      4
           Case   5:19-cv-00325-BODECLARATION
                                    Document 28    FiledFARNSWORTH
                                              OF JOHN    05/15/19 Page                                       5 of 7
 1         16.    A copy of the EULA accepted by the Altes Account on October 8,
2    2017 is attached hereto as Exhibit A.
3          17.    Epic Games' records reflect that a user of the Altes Account soon after
 4   set up two different payment profiles for in-game purchases. One used Steve Altes'
 5   PayPal information and the other used Steve Altes' MasterCard.
6          18.    Epic Games' records further reflect that, on March 18, 2019, at 8:47
 7   PM, a user logged into the Altes Account accepted the updated version of the
 8   Fortnite EULA—including its mandatory arbitration provision—by checking the
 9 "agree" box and clicking the "accept" button in the manner described above. The
10   EULA was displayed on-screen to the user as shown above, and the user was
11   required to accept the agreement to continue playing Fortnite.
12         19.    A copy of the EULA accepted by the Altes Account on March 18, 2019
13   is attached hereto as Exhibit B.
14         20.    Epic Games did not receive a request to opt out the Altes Account from
15   the arbitration provisions of the EULA by April 18, 2019. Even though an opt-out
16   after that date would have been untimely, Epic Games has not received an opt-out
17   for the Altes Account as of the date of this declaration.
18
19
20
21
22
23
24
25
26
27
28

         Case 5:19-cv-00325-BODECLARATION
                                Document 28    FiledFARNSWORTH
                                          OF JOHN    05/15/19 Page 6 of 7
1    I declare under penalty of perjury under the laws of the United States that the
2    foregoing is true and correct.
3
     Executed on May 14, 2019.
4
 5
6
 7
 8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             6
         Case   5:19-cv-00325-BODECLARATION
                                  Document 28   FiledFARNSWORTH
                                            OF JOHN   05/15/19 Page   7 of 7
